UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7486


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MAURICE B. QUARLES, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:08-cr-00368-JAG-1)


Submitted:   April 29, 2013                   Decided:   May 24, 2013


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert   James  Wagner, Assistant  Federal   Public Defender,
Richmond, Virginia, for Appellant.     Michael Arlen Jagels,
Special Assistant United States Attorney, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Maurice B. Quarles, Jr., appeals the district court’s

order denying his motion under 18 U.S.C. § 3582(c)(2) (2006) for

reduction of sentence.   We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.    United States v. Quarles, No. 3:08-cr-

00368-JAG-1 (E.D. Va. Aug. 24, 2012).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                         AFFIRMED




                                  2